MR. JUSTICE ERICKSON
delivered the opinion of the Court.
*491The defendant-appellant. Edward O. C. McNeal, was convicted of possession of narcotic drugs for sale and sentenced to the penitentiary. C.R.S. 1963, 48-5-20.1 The evidence clearly supports the conviction.
The sole issue which merits review relates to a search that was made after the cab in which the defendant was riding was stopped. Section 16-3-103(1), C.R.S. 1973. We affirm.
McNeal hailed the cab, and by his subsequent actions caused the driver to believe that he was about to rob him. The cab driver alerted the police who stopped the cab. The defendant refused to get out of the cab when the cab was stopped. His speech was slurred, his eyes were dilated, and his movements were confused. He also manifested other symptoms of drug use. He was arrested for being under the influence of a narcotic drug. C.R.S. 1963, 48-5-20(5).2 He was searched, and twenty balloons of heroin were found in a shirt pocket. A motion to suppress was filed by defense counsel, and after a full hearing, the motion was denied. The motion to suppress was fairly litigated in the trial court, and the issues of fact were resolved against the defendant. See Stone v. Powell, 428 U.S. 465, 96 S.Ct. 3037, 49 L.Ed.2d 1067, 44 U.S.L.W. 5313 (1976). The procedures and the facts parallel Stone v. People, 174 Colo. 504, 485 P.2d 495 (1971), and People v. Mathias, 189 Colo. 534, 542 P.2d 1296 (1975).
Accordingly, we affirm.

Now section 12-22-322, C.R.S. 1973.


Now section 12-22-322(5), C.R.S. 1973.